DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.

Note: claims 19-20 are okay under 101.  The definition of computer-readable storage medium in Para. 86 of the originally filed specification precludes signal and carrier waves.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harwell, USPG_Pub. 20120304230, in view of Bryant, US Pat. 7,540,009.

	Regarding claims 1, 10, 19 Harwell discloses a video submission reviewer system comprising: 
video submission format circuitry (fig. 1, 118) configured to generate formatted video submission information from submitted respondent video submission information (Para. 59); and
video submission review processing circuitry (fig. 1, 134) including: 
audio review circuitry configured to analyze the respondent video submission information by any of: prosodic analysis, bias review analysis, intonation analysis, tone analysis, sentiment analysis, theme analysis, adult content detection (Para. 77), transcription, transcription analysis, audio content detection (Para. 77), audio content analysis (Para. 77 (audio analysis by comparing to a pornographic material in a database)); 
video review circuitry configured to analyze the respondent video submission information by any of: object detection, adult content detection (Para. 77), video content detection (Para. 77), or video content analysis (Para. 77 (video frames are also analyzed by comparing to a pornographic material database)); 
objectionable content review circuitry configured to analyze the respondent video submission information by any of: objectionable content analysis of the transcription of the respondent video submission information, nudity detection, profanity detection (Para. 77), violence detection, abuse detection, or content possible to cause trauma to reviewer detection (Para. 77 (profanity can be detected by comparison)).  In addition, Harwell discloses an alert circuit to display an alert when content is successfully uploaded (fig. 36 (see alert displayed for successful upload of content)).
Harwell does not explicitly disclose an alert circuitry configured to alert upon a detection of objectionable content; and the video submission reviewer system further comprises video display circuitry configured to display results indicating an indication of detected objectionable content. 
Bryant discloses an alert circuitry (fig. 1, 110) configured to alert upon a detection of objectionable content (col. 3, ll. 12-18 (detection via comparison)); and the video submission reviewer system further comprises video display circuitry configured to display results indicating an indication of detected objectionable content (col. 2, ll. 59-65; col. 3, ll. 12-18, 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alert circuitry of Harwell to include an alert circuitry configured to alert upon a detection of objectionable content; and the video submission reviewer system further comprises video display circuitry configured to display results indicating an indication of detected objectionable content as disclosed by Bryant in order to support content filtering thereby increasing user control over objectionable content (col. 3, ll. 46-49).

Regarding claims 2, 11 Harwell in view of Bryant discloses all in claims 1, 10.  In addition, Harwell discloses the video submission reviewer system further comprising: video synthesis circuitry configured to synthesize additional secondary submission information with the formatted video submission information (Para. 116 (the annotation of a questionable image being detected by automation meets synthesis of additional submission information-the submission here is performed by the reviewing software)).  

Regarding claims 3, 12 Harwell in view of Bryant discloses all in claims 1, 10.  In addition Harwell discloses the video submission reviewer system further comprising: video synthesis circuitry configured to synthesize additional secondary submission information with the formatted video submission information (Para. 116); wherein the additional secondary submission information includes any of: meta data, browser type information, video size information, video type information (Para. 116 (flag is metadata)).  

Regarding claims 5, 14 Harwell in view of Bryant discloses all in claims 1, 10.  In addition Harwell discloses the video submission reviewer system, wherein the formatted video submission information includes transcoded video submission information (Para. 109); wherein the transcoded video submission information includes mp4 format and an extracted thumbnail image (fig. 17; Para. 109, 115).  

Regarding claims 6, 15 Harwell in view of Bryant discloses all in claims 1, 10.  In addition Harwell discloses the video submission reviewer system further comprising: video reviewer interface circuitry configured to present reviewer accessible information including one or more processed respondent video submission information (Para. 115; fig. 17A). 



Regarding claims 7, 16 Harwell in view of Bryant discloses all in claims 1, 10.  In addition Harwell discloses the video submission reviewer system further comprising: video submission storage management circuitry configured to manage movement and storage of the respondent video submission information or the transcoded video submission information for more efficient processing (Para. 59); wherein the video submission storage management circuitry is further configured to move the respondent video submission information from remote storage to local storage for subsequent processing depending upon a location of processing circuity (Para. 59 (storage is remote to submission client but maybe local to reviewer for manual authorization)).  

Regarding claims 8, 17 Harwell in view of Bryant discloses all in claims 1, 10.  In addition Harwell the video submission reviewer system further comprising: wherein the video display circuitry is reviewer interface circuitry configured to present an instance of a reviewer interface screen including filter settings including a survey or campaign selection, a reviewed state selection (fig. 17A-C; Para. 115); and the instance of a reviewer interface screen includes a list of one or more processed respondent video submission information (fig. 17A; Para. 115).  





Regarding claims 9, 18, 20 Harwell in view of Bryant discloses all in claims 1, 10, 19.  In addition Harwell discloses the video submission reviewer system further comprising: wherein the video display circuitry is reviewer interface circuitry configured to present an instance of a reviewer interface screen including filter settings including a survey or campaign selection, a reviewed state selection (Para. 68, 115); and the instance of a reviewer interface screen includes a list of one or more processed respondent video submission information (Para. 115); and wherein the list of one or more processed respondent video submission information includes at least one of more processed respondent video submission information including the thumbnail (fig. 17), identification number information, respondent information, date of submission (fig. 17; Para. 115), review status, eligibility status, public or private status, visibility status, reward status, rating value, date of review action, additional information.  









Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harwell, USPG_Pub. 20120304230, in view of Bryant, US Pat. 7,540,009, and further in view of Graham, USPG_Pub. 20040095376.

Regarding claims 4, 13 Harwell in view of Bryant discloses all in claim 1, 10.  In addition Harwell discloses the video submission reviewer system, wherein the transcoded video submission information includes an extracted thumbnail image (fig. 17A; Para. 115).
Harwell in view of Bryant do not explicitly disclose thumbnails having an audio transcript.  
Graham discloses thumbnails having an audio transcript (fig. 3, 300; Para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alert circuitry of Harwell in view of Bryant to include thumbnails having an audio transcript as disclosed by Graham in order to allow users to skim and navigate quickly (Para. 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422